ITEMID: 001-103588
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2011
DOCNAME: ARSLAN v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Kristina Pardalos;Nona Tsotsoria
TEXT: The applicants are Turkish nationals and at the time of lodging their applications they were serving their prison sentences in various establishments. The dates of introduction of the applications appear in the table below. The names and dates of birth of the applicants, as well as the names of their representatives appear in the appendix.
All of the applicants were found guilty of breaching prison order by decisions of the respective disciplinary boards of prisons in which they are held. Pursuant to the Regulations on the administration of penitentiary institutions and the execution of sentences, various types of disciplinary sanctions were imposed on them. Their appeal requests were rejected respectively by the Enforcement Judges and the Assize Courts, on the basis of the case file, without hearing the applicants or their lawyers, pursuant to Law No. 4675 on Enforcement Judges, dated 16 May 2001.
The details of the applications as well as the complaints raised by the applicants appear in the table below.
A description of the relevant domestic law may be found in Gülmez v. Turkey, no. 16330/02, §§ 13-15, 20 May 2008 and Aydemir and others (dec.), nos. 9097/05, 9491/05, 9498/05, 9500/05, 9505/05, and 9509/05, 9 November 2010.
